Citation Nr: 0723468	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-25 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a stomach disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1962 to 
May 1963, from January 1965 to November 1968, and from 
October 1969 to October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision, in which the RO, 
inter alia, denied service connection for bilateral hearing 
loss, a stomach condition, a skin condition, right and left 
shoulder conditions, arthritis, and a back condition.  The 
veteran filed a notice of disagreement (NOD) in May 2003, and 
the RO issued a statement of the case (SOC) in July 2003.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in August 2003.

In June 2003, the RO granted service connection for hearing 
loss of the left ear, but continued to deny service 
connection for right ear hearing loss.

In November 2004, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of the hearing is of record.

In March 2005, the Board denied the veteran's claims for 
service connection for hearing loss of the right ear; 
arthritis of multiple joints, to include the knees and the 
pelvis; and a left shoulder disability.  The Board remanded 
the veteran's claims for service connection for a right 
shoulder disability, a stomach disability, a skin disability, 
and a back disability to the RO (via the Appeals Management 
Center (AMC) in Washington, DC)  for further development.

In a September 2006 rating decision, the RO/AMC granted 
service connection for lumbar spine degenerative joint 
disease with lumbar spine intervertebral disc syndrome, right 
shoulder degenerative joint disease, tinea manum of the right 
hand, tinea pedis of both feet, and onychomycosis of all 
toenails.  As noted, these are considered full grants for the 
veteran's claims for service connection for a right shoulder 
disability, a skin disability, and a back disability.

After completing the requested action pursuant to the Board 
remand, the RO continued denial of the veteran's claim for 
service connection for a stomach condition (as reflected in 
the September 2006 supplemental SOC (SSOC)) and returned this 
matter to the Board for appellate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although the veteran was diagnosed with acute 
gastroenteritis in service, and currently has a diagnosis of 
gastroesophageal reflux disease (GERD) and minimal to mild 
antral gastritis, the only medical opinion evidence to 
address the etiology of any current disability affecting the 
stomach (or, abdominal region) is not supportive of the 
claim.


CONCLUSION OF LAW

The criteria for service connection for a stomach disability 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; see also Pelegrini, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a March 2005 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The letter also requested that the 
veteran submit any evidence in his possession that pertained 
to the claim.  After the veteran was afforded opportunity t 
to The September 2006 SSOC reflects readjudication of the 
claim after issuance of that letter.  Hence, the appellant is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The Board notes that the veteran has not been informed as to 
how disability evaluations and effective dates are assigned, 
or the type of evidence that impacts those determinations.  
However, on these facts, the veteran is not prejudiced by 
this omission.  As the Board's decision herein denies the 
claim for service connection, no disability rating or 
effective date is being, or is to be, assigned; hence, there 
is no possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, outpatient treatment records from the VA Medical 
Center (VAMC) in Mountain Home, Tennessee, and reports of VA 
examination.  Also of record are statements submitted by the 
veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice from the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Considering the record in light of the above-noted authority, 
the Board finds that service connection for a stomach 
disability is not warranted.

The veteran's service medical records show that in August 
1967, the veteran complained of abdomen pain in the 
epigastrium.  He was noted to have had a similar episode in 
Vietnam.  The diagnosis was acute gastroenteritis, cause 
undetermined.  The veteran's November 1968 and October 1969 
Reports of Medical Examination indicate that the veteran's 
abdomen and viscera were normal, and he did not report having 
any stomach, liver, or intestinal trouble on the associated 
Reports of Medical History.

Post service, a July 1999 private medical record from A.Z., 
M.D. shows a diagnosis of probable acid peptic disease.  A 
review of the medical evidence of record indicates that this 
is the first post-service diagnosis of a stomach condition.

An April 2001 private medical record from Dr. A. Z. shows a 
diagnosis of GERD, incompletely treated.  Remaining private 
medical records from this physician, dated until May 2002, 
show that the veteran continued to be treated for GERD.

A December 2001 private medical record from Dr. A.Z. shows a 
diagnosis of abdominal pain with undetermined etiology.

A May 2003 letter from the private physician Dr. A.Z. shows 
that the veteran had symptomatic GERD, much improved on 
treatment.

During the November 2004 Board hearing, the veteran testified 
that he first experienced difficulty with his stomach in 1964 
while he was in service.  He stated that he had acid reflux 
and gastroenteritis and had pain all the time.  Reportedly, 
he continued to receive treatment for his stomach throughout 
service.  He indicted that the first time he sought treatment 
after service for his problem was in 1992, and that, between 
this time and his discharge from service, he did not receive 
treatment because he could not afford it.  He indicated that 
he simply took over the counter medication to relieve the 
symptoms.  When questioned about his separation from service, 
the veteran stated that he did not see a doctor at 
separation.

On April 2006 VA examination, the veteran was found not to 
have any significant upper gastrointestinal (GI) pathology, 
but the examiner noted that he did have minimal to mild 
antral gastritis.

While the veteran asserts that he has a current stomach 
condition that is related to his service, the Board finds 
that the medical evidence simply does not support this 
assertion.  

As indicated above, the record demonstrates that the veteran 
was diagnosed with acute gastroenteritis in service; however, 
no chronic disability.  Moreover, while the medical evidence 
establishes that the veteran does have current GERD-
diagnosed by his private physician, and gastritis-diagnosed 
by the April 2006 VA physician-the only medical opinion 
evidence to address the etiology of any current stomach 
condition, to include GERD and gastritis, is not supportive 
of the  claim.

On the question of etiology, the Board finds probative the 
April 2006 medical opinion.  In the report of that 
examination, the VA physician indicated that he had reviewed 
the veteran's claims file.  After taking a history from the 
veteran, the VA physician noted that until a couple of months 
ago, the veteran drank on a daily basis a moderate amount of 
alcohol, and was a heavy smoker at approximately two packs 
per day.  After physical examination, the VA physician found 
there to be no significant upper GI pathology but noted there 
to be minimal to mild antral gastritis per upper GI endoscopy 
and biopsy.  The upper GI endoscopy showed a very small inlet 
patch just below the upper esophageal sphincter and biopsies 
confirmed this finding.  The gastric mucosa appeared grossly 
normal except in the very distal antrum where there was some 
very mild chronic gastritis and a very small inflammatory 
polyp.  The VA physician opined that the veteran's minimal to 
mild antral gastritis could well be secondary to his smoking 
and aggravated by his smoking.  The physician did not in any 
way link the veteran's disability to service.  Clearly, then, 
this opinion does not support any finding that that his 
stomach disability is related to service.

The other opinion to address the etiology of any stomach or 
abdominal condition is by the veteran's private physician, 
Dr. A.Z.; however, he stated only that the veteran's 
abdominal condition had undetermined etiology.

In short, none of the medical opinion evidence supports the 
claim, and neither the veteran nor his representative has 
identified or even alluded to the existence of a medical 
opinion that would, in fact, support the claim for service 
connection.  

The Board has considered the As for the veteran's assertions 
that his stomach disability is related to his service, 
including those advanced during his November 2004 Board 
hearing, .  The Board emphasizes, however, that this claim 
turns on the medical matter of etiology, or medical 
relationship between a current disability and service-a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a 
layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on such a matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, 
the veteran's assertions as to the etiology of his disability 
have no probative value.  

For all the foregoing reasons, the claim for service 
connection for a stomach disability must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as no competent, 
probative evidence supports the claim, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a stomach disability is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


